In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-408 CR

 ______________________


ROBERT JOSEPH LEJEUNE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 99269




MEMORANDUM OPINION

 Pursuant to a plea bargain, (1) Robert Joseph Lejeune pled guilty to state-jail-felony 
theft.  See Tex. Pen. Code Ann. § 31.03 (Vernon Supp. 2007).  The trial court adjudicated
Lejeune guilty, but suspended the imposition of sentence and placed him on community
supervision for five years.  The State subsequently filed a motion to revoke probation. 
Lejeune pled true to two violations of his community supervision.  The trial court revoked
Lejeune's probation and sentenced him to twelve months of confinement.  Lejeune appealed. 
	Lejeune's appellate counsel filed an Anders brief in which he concludes there are no
arguable points of error.  See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967).  Counsel's brief meets the requirements of Anders.  See id.; see also High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  Lejeune filed a pro se brief arguing (1) the
incorrect valuation of the stolen goods resulted in a jurisdictional defect, (2) ineffective
assistance of counsel at trial, (3) ineffective assistance of counsel on appeal, and (4) that this
Court should "review his appeal in the interest of justice."
	In addressing an Anders brief and pro se response, a court of appeals may only
determine (1) that the appeal is wholly frivolous and issue an opinion explaining that we have
reviewed the record and find no reversible error; or (2) that arguable grounds for appeal exist
and remand the cause to the trial court so that new counsel may be appointed to brief the
issues.  Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  Having reviewed
the clerk's record and reporter's record, we agree the appeal is frivolous.  See id.  Therefore,
we find it unnecessary to order appointment of new counsel to re-brief the appeal. Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).
	We affirm the trial court's judgment. (2)
 AFFIRMED.
							_________________________________
								 DAVID GAULTNEY
									 Justice	
 
Submitted on June 10, 2008
Opinion Delivered June 25, 2008
Do not publish							

Before McKeithen, C.J., Gaultney and Horton, JJ.
1. The agreed punishment recommendation was for an eighteen month cap on the
sentence.  See Shankle v. State, 119 S.W.3d 808, 813 (Tex. Crim. App. 2003) (An agreement
to a punishment cap constitutes a plea bargain.)
2. Lejeune may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.